DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 Claim Objections
2.	Claim 1 is objected to because of the following informalities:  The applicant recites “A brake disc for a railway vehicle, comprising:”, which would be clearer as --A brake disc for a railway vehicle, the brake disc comprising:--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2008/0067018) in view of Sturges (GB 1580509).
As per claim 1, Smith et al discloses a brake disc for a railway vehicle (Fig. 2), comprising: 
one and only one disc plate portion (206, 208) having a sliding portion (220) on a front face, a plurality of radial fins (212) provided on a rear face of the disc plate portion and having a shape extending in a radial direction from an inner circumferential side to an outer circumferential side of the rear face of the disc plate portion (212), and a circumferential rib (216) provided between each pair of radial fins that are adjacent among the plurality of radial fins, and having a shape extending in a circumferential direction of the disc plate portion (216; [0013], [0015]), wherein: 
a flow path for air (214) that runs from an inner circumferential side to an outer circumferential side of the disc plate portion is formed between the pair of radial fins (212) in a state in which the disc plate portion is fastened to a wheel ([0017]) of a railway vehicle (The disc would still provide the claimed flow path if installed on a railcar wheel, [0003]), and the flow path for air (214) is narrowed by the circumferential rib (216); and 
a gradual slope (216) for suppressing fluctuations in an airflow that passes between the pair of radial fins is provided on the circumferential rib on a side face along the radial direction of the disc plate portion.  Although Smith et al does not disclose wherein the radial fins are substantially straight, they do disclose wherein the vanes may have non-spiral shapes ([0011]).  Therefore it would have been obvious to one of 
Sturges discloses a brake disc comprising a circumferential rib that extends along a radius that does not vary (14).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Smith et al by forming them as concentric arcs as taught by Sturges in order to simplify manufacturing.
	As per claim 2, Smith et al and Sturges disclose the brake disc for a railway vehicle according to claim 1.  Smith et al further discloses wherein the gradual slope is provided on one side face of the circumferential rib that faces the inner circumferential side along the radial direction of the disc plate portion (216), or is provided on both side faces of the circumferential rib that face the inner circumferential side and the outer circumferential side, respectively, along the radial direction of the disc plate portion (216). 
As per claim 5, Smith et al and Sturges disclose the brake disc for a railway vehicle according to claim 1.  Smith et al further discloses wherein the circumferential rib connects the pair of radial fins (216), and having a flow path for air between the wheel and the circumferential rib (214).
Response to Arguments
2/5/2021 and 3/16/2021 have been fully considered but they are not persuasive. 
In the arguments filed 3/16/2021, the applicant states that:
“Among other things, the examiner suggested that amending claim 1 to preclude more than one disk might avoid the outstanding rejection. Claim 1 has been amended to recite one and only one disk plate portion” (Page 6).

The claim limitation “one and only one disc plate portion” does not preclude the presence of addition disc plate portions in the brake disc.  The claim would have to use closed language such as “consisting of” when reciting the brake disc features (See MPEP 2111.03) to preclude additional features.
In the arguments filed 2/5/2021, the applicant states that:
“because the cited references do not disclose or suggest, alone or in combination, a single disc plate portion having a plurality of substantially straight radial fins provided on a rear face, and having a shape extending in a radial direction from an inner circumferential side to an outer circumferential side of the disc plate portion” (Page 9).

The limitation "single disc" does not overcome the rejection of record.  The claim language is open ended and does not preclude the plurality of disks of Smith et al (206, 208) (see MPEP 2111.03).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657